WR-83,151-01
EX PARTE                                 §   .IN THE COURT OF CRIMINAL APPEALS
                                         §

                                         §

SHANE MATTHEW NETTLES                    §   AUSTIN TEXAS

                             NOTICE OF CORRECT ADDRESS

On 5-5-2015 I   rec.id~do~6~ic~haha~ymt11~10~rWtitawase~eie~~ed        by the court
on 4-20-2615.The Notice was sent to the wrongoaddress and as a result took
15 days to receive.Please note the correct address is (8500 N. FM 3053) so
I may &void any failure to timely file.Thank you for your time in this matter.




                                  CORRECT ADDRESS
                              Shane nettles #1566038
                                       BMCC
                                 8500 N. FM 3053
                               Overton Texas, 75684           RECEIVED IN
                                                        COURT OF CRIMINAL APPEALS

                                                                MAY 112015

                                                            Abel Acosta, Clerk




May 5,2015                                               /L .. ~
                                                  . . ---~~-------------------------
                                                    Respectfully Submitted




                                                                                       '   '"




                                                                    CC: